 

AO 435

 

 

 

 

(Rev. 04/18) ADMINISTRATIVE OFFICE OF THE UNITED STATES COURTS FOR COURT USE ONLY
TRANSCRIPT ORDER DUR DATE

Please Read Instructions:

1. NAME 2. PHONE NUMBER 3. DATE

Sabrina Streusand (512) 236-9901 11/5/2019

4, DELIVERY ADDRESS OR EMAIL 5. CITY 6. STATE 7. ZIP CODE

1801 S. MoPac Expressway, Suite 320 Austin TX 78746

 

 

 

 

 

 

 

8. CASE NUMBER 9, JUDGE DATES OF PROCEEDINGS
19-10926 T. Davis 10. FROM 11/5/2019 [11.TO 11/5/2019
12. CASE NAME LOCATION OF PROCEEDINGS

In re Orly Genger 13. ciry Austin | 14. STATE TX

15. ORDER FOR

[_] APPEAL [_] CRIMINAL [_] CRIMINAL JUSTICE ACT BANKRUPTCY
[_] NON-APPEAL [_] civit [_] IN FORMA PAUPERIS [_] OTHER

 

16. TRANSCRIPT REQUESTED (Specify portion(s) and date(s) of proceeding(s) for which transcript is requested)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PORTIONS DATE(S) PORTION(S) DATE(S)
VOIR DIRE [_] TESTIMONY (Specify Witness)
L] OPENING STATEMENT (Plaintiff)
LJ OPENING STATEMENT (Defendant)
CLOSING ARGUMENT (Plaintiff) 11/5/19 at 11 a.m. [_] PRE-TRIAL PROCEEDING (Spcy)
| CLOSING ARGUMENT (Defendant) 11/5/19 at 11 a.m.
OPINION OF COURT
JURY INSTRUCTIONS [_] OTHER (Specify)
[__] SENTENCING
[| BAIL HEARING
17. ORDER
ORIGINAL
CATEGORY | (includes Centified Copy to | FIRST COPY oe NO. OF PAGES ESTIMATE COSTS
Clerk for Records of the Court)
NO. OF COPIES
ORDINARY : L]
NO. OF COPIES
\4-Day LJ LJ
NO. OF COPIES
EXPEDITED L] [_]
NO. OF COPIES
3-Day LJ [J
NO. OF COPIES
DAILY CI: [|
NO. OF COPIES
HOURLY LJ L]
REALTIME J CJ
CERTIFICATION (18. & 19.)
By signing below, I certify that I will pay all charges ESTIMATE TOTAL
(deposit plus additional). 0.00
18. SIGNATURE = / f PROCESSED BY.
== ¢
19, DATE PHONE NUMBER
{- 5S - Zool?
TRANSCRIPT TO BE PREPARED BY COURT ADDRESS
DATE BY
RDER RECEIVED
DEPOSIT PAID DEPOSIT PAID
TRANSCRIPT ORDERED TOTAL CHARGES 0,00
TRANSCRIPT RECEIVED LESS DEPOSIT 0.00
ORDERING PARTY NOTIFIED
TO PICK UP TRANSCRIPT TOTAL REFUNDED
PARTY RECEIVED TRANSCRIPT TOTAL DUE 0.00

 

 

 

 

 

 

DISTRIBUTION;

COURT COPY

TRANSCRIPTION COPY

ORDER RECEIPT ORDER COPY

 
